Citation Nr: 0429494	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02- 19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO denied entitlement to service 
connection for PTSD.

In the veteran's November 2002 substantive appeal, he 
requested a hearing before the Board.  He subsequently 
withdrew his Travel Board request in January 2003 and asked 
instead for a RO hearing.  As such, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(e).  The veteran testified 
before the RO in July 2003.  The transcript has been obtained 
and associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in July 2001.

A preliminary review of the record indicates that further 
development is necessary prior to appellate disposition.  The 
veteran contends that he suffers from PTSD as a result of his 
Vietnam Service.

Specifically, the veteran has asserted that he suffered the 
following stressors during his military service: he served on 
a crash and rescue team pulling guys out of crashed airplanes 
and body parts out of the water at Brunswick, MA; he was a 
plane captain on an A4 Skyhawk in squadron VA-192; he was 
stationed in the Gulf of Tonkin off the Vietnam coast from 
November 1965 to April 1966 during which they lost 20 of the 
original 23 planes; he was involved in a near miss with a 
propeller hitting him in the head; he was caught in the wash 
from one of the propellers and went over the edge of an 
aircraft carrier landing in the safety net; he was 
responsible for checking out the plane prior to Gary Stratton 
taking off from the aircraft carrier, who later became a 
famous prison of war (POW); and he was beaten up by Marines 
in Yokuska, Japan, which resulted in him urinating blood and 
spending a month in the hospital.  

The veteran's separation qualification record reflects that 
his related civilian occupation to his military specialty was 
hydraulic-strut assembly. 
Service personnel records also indicate he was a fire fighter 
assistant.  He was stationed aboard the U.S.S. Ticonderoga 
between October 1966 and May 1967.  He was assigned to the 
192nd Attack Squadron.  He was a recipient of the National 
Defense Service Medal and the Vietnam Service Medal.

The Board notes that there is an article about a Richard 
Allen Stratton who was a returned POW.  The article indicates 
that Stratton was stationed aboard the U.S.S. Ticonderoga in 
Attack Squadron 192.  Stratton was a POW from January 1967 to 
March 1973.

In various statements to the RO provided in letters and 
testimony, as well as to medical professionals, the veteran 
has related that he suffers from flashbacks and nightmares 
associated with his service in Vietnam.  The Board notes that 
VA outpatient treatment records contain diagnoses of PTSD.

First, the Board finds that additional information is 
necessary in order to verify the veteran's asserted in 
service stressors.  VBA AMC should request from the veteran a 
comprehensive statement regarding the asserted in-service 
stressors.  In addition to a detailed description of the 
events, the veteran should be asked to provide the dates, 
locations, and units of assignment where the asserted in-
service stressors occurred.  Once the information is 
received, VBA AMC should review the file and prepare a 
summary of all the claimed stressors.  This summary must be 
prepared whether or not the veteran provides additional 
information as requested above.  The summary and a copy of 
the veteran's DD-214 and any service personnel records 
associated with the claims folder should be sent to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCURR).  

Thereafter, the veteran should be afforded a VA examination.  
The veteran has not been provided a VA examination in 
connection with his PTSD claim.  The Board finds that an 
examination is necessary in order to render a decision on the 
merits. 38 U.S.C.A. § 5103A(d).  The examiner is asked to 
address the specific questions set forth in the numbered 
paragraphs below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for psychiatric 
symptomatology, to include PTSD, since 
service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The VBA AMC should request from the 
veteran a comprehensive statement 
regarding the asserted in-service 
stressors.  In addition to a detailed 
description of the events, he should be 
asked to provide the dates, locations, 
and units of assignment where the 
asserted in-service stressors occurred.  
He should be advised that this 
information is necessary to verify the 
asserted stressors and that he must be as 
specific as possible so an adequate 
search can be conducted.

5.  Once the information is received, VBA 
AMC should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides additional 
information as requested above.   Then 
VBA AMC should prepare a letter asking 
USASCURR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, to 
provide any available information, which 
might corroborate the veteran's asserted 
in-service stressors.  Please provide 
USASCURR with the following: a copy of 
the aforementioned summary; copies the 
veteran's DD-214; and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

VBA AMC should complete any additional 
development as provided in M21-1, part 
III, para. 5.14 to corroborate the 
claimed stressors.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  The VBA AMC should then schedule the 
veteran for a VA psychiatric examination 
for the purpose of ascertaining whether 
he has PTSD linked to service, or whether 
any psychiatric disorder(s) found on 
examination is/are a result of active 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCURR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCURR's and/or the 
VBA/AMC's report is/are responsible for 
that conclusion.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  Any and all opinions must be 
accompanied by a complete rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service connection 
for PTSD, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


